        Case 6:13-cr-10140-JWB Document 203 Filed 01/15/21 Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,

                             Plaintiff,

v.                                                         Case No. 13-10140-03-JWB

JORGE RODRIGUEZ-MACIEL,

                             Defendant.


                                  MEMORANDUM AND ORDER

       This case comes before the court on Defendant’s motion to appoint counsel and to reduce

sentence under 18 U.S.C. §3582. (Doc. 201.) The government filed a response. (Doc. 202.) No

reply has been filed, and the time for doing so has expired. For the reasons stated below, the

motion is DENIED.

       I. Facts and Procedural History

       On October 2, 2015, Defendant pled guilty to a single count of conspiracy to distribute

methamphetamine in violation of 18 U.S.C. §§ 846 and 841(a)(1). The authorized statutory

punishment for the offense included imprisonment for a term of not less than ten years and up to

life imprisonment. 18 U.S.C. § 841(b)(1)(A). Defendant’s total offense level was 37 and his

criminal history category was I, resulting in an advisory sentencing range of 210 to 262 months

imprisonment. (Doc. 149 at 16.) Pursuant to a binding plea agreement, which the court accepted,

Defendant was sentenced to 144 months imprisonment, a five-year term of supervised release, and

a $100 special assessment. (Doc. 154.) Judgment was entered on January 7, 2016. (Id.)

Defendant’s projected release date is November 16, 2023. See Fed. Bureau of Prisons, Inmate
         Case 6:13-cr-10140-JWB Document 203 Filed 01/15/21 Page 2 of 6




Locator, https://www.bop.gov/inmateloc (last visited Jan. 12, 2021). Defendant is fifty-two years

old. (Doc. 201 at 1.)

        On November 23, 2020, Defendant filed his motion for release, which argues his sentence

should be reduced because he has high blood pressure and is therefore at risk from COVID-19,

although he has already contracted COVID-19 and recovered in August 2020. (Doc. 201 at 1.)

Defendant is incarcerated at CI Giles W. Dalby, which currently reports one active COVID-19

case among inmates.      Fed. Bureau of Prisons, COVID-19 Coronavirus: COVID-19 Cases,

https://www.bop.gov/coronavirus (last visited Jan. 12, 2021). It also reports three prior inmate

deaths and 88 inmate recoveries from COVID-19. Id. CI Giles W. Dalby is a privately contracted

correctional institution with 1,418 federal inmates. The government opposes Defendant’s motion,

arguing Defendant’s high blood pressure and prior COVID infection does not meet the threshold

for extraordinary and compelling reasons that warrant release, and further that the sentencing

factors in 18 U.S.C. § 3553(a) weigh against the requested reduction. (Doc. 202 at 15-19.)

        II. Legal Standard

        The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), was amended by The First

Step Act. Under the amendment, a defendant may now file his own motion for release if “(1) he

has exhausted all administrative rights to appeal the BOP's failure to bring a motion on his behalf,

or (2) 30 days have passed since the warden of his facility received his request for the BOP to file

a motion on his behalf.” United States v. Boyles, No. 18-20092-JAR, 2020 WL 1819887, at *2

(D. Kan. Apr. 10, 2020) (citation omitted); see also 18 U.S.C. § 3582(c)(1)(A). This requirement

is jurisdictional. Id.

        Next, the court may reduce a defendant's sentence, after considering the factors set forth in

18 U.S.C. § 3553(a), if the court determines that (1) “extraordinary and compelling reasons warrant



                                                     2
         Case 6:13-cr-10140-JWB Document 203 Filed 01/15/21 Page 3 of 6




such a reduction;” or (2) “the defendant is at least 70 years of age, has served at least 30 years in

prison, pursuant to a sentence imposed under section 3559(c) ... and a determination has been made

... that the defendant is not a danger to the safety of any other person or the community.” 18 U.S.C.

§ 3582(c)(1)(A)(i-ii). The court must also ensure that any sentence reduction is “consistent with

applicable policy statements issued by the Sentencing Commission.” Id.

       The Sentencing Commission's policy statement pertaining to sentence reductions under 18

U.S.C. § 3582(c)(1)(A) is found at U.S.S.G. § 1B1.13. There are four categories of extraordinary,

compelling circumstances: (1) the defendant is suffering from a terminal illness or is suffering

from a serious physical or medical condition that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility and from which the

defendant is not expected to recover; (2) the defendant is at least 65 years old, is experiencing a

serious deterioration in physical or mental health because of the aging process, and has served at

least ten years or seventy-five percent of the term of imprisonment, whichever is less; (3) the

defendant needs to serve as a caregiver for a minor child, spouse, or registered partner; and (4)

other extraordinary and compelling reasons. U.S. Sentencing Guidelines Manual § 1B1.13 cmt.

n.1.

       Defendant bears the burden of establishing that compassionate release is warranted under

the statute. See, e.g., United States v. Dial, No. 17-20068-JAR, 2020 WL 4933537, *2 (D. Kan.

Aug. 24, 2020) (citing United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016)) (holding

defendant bears the burden to show reduction is warranted under Section 3582(c)(2)); United

States v. Bright, No. 14-10098-JTM, 2020 WL 473323, at *1 (D. Kan. Jan. 29, 2020).

       III. Analysis

       A. Exhaustion



                                                     3
         Case 6:13-cr-10140-JWB Document 203 Filed 01/15/21 Page 4 of 6




       Defendant has satisfied the exhaustion requirement. His administrative request for relief

was denied by the warden of the facility on September 25, 2020. (Docs. 201-1 at 10; 202 at 7.)

       B. Extraordinary and Compelling Circumstances

       According to the government, the Department of Justice has identified risk factors that

place inmates at higher risks of complications from COVID-19. (Doc. 202 at 13 & n.9.) Those

factors do not appear to include high blood pressure or hypertension. (Id.) Nevertheless, the

government also acknowledges that the Centers for Disease Control and Prevention (“CDC”) has

also identified factors that increase an individual’s risk of developing complications from COVID-

19. (Id. at 12-13 & n.8.) The CDC’s list does not affirmatively assert that high blood pressure or

hypertension increases one’s risk of severe illness from COVID-19; rather, the CDC includes high

blood pressure and hypertension among the conditions that “might” give rise to an increased risk

of complications from the virus. See Centers for Disease Control, People with Certain Medical

Conditions,     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last visited on January 12, 2021).

       In this case, the court need not resolve this issue because Defendant has failed to meet his

burden to show that he has high blood pressure or hypertension. The medical records provided by

Defendant in support of his motion make no mention of those conditions. Instead, they show only

that Defendant was diagnosed and treated for COVID-19 and pneumonia in July 2020. (Doc. 201-

1 at 15-21.) By his own admission, he recovered from COVID-10 in August 2020. (Doc. 201 at

1.) Accordingly, he shows no current basis for compassionate release other than his general fear

of reinfection. As many courts have noted, that fear alone does not rise to the level of extraordinary

and compelling circumstances. See, e.g., United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020);

United States v. Reece, No. 16-20088-JAR, 2020 WL 3960436, at *6 (D. Kan. July 13, 2020).



                                                      4
         Case 6:13-cr-10140-JWB Document 203 Filed 01/15/21 Page 5 of 6




Given that Defendant has the burden to show that compassionate release is warranted, see Dial,

2020 WL 4933537 at *2, and he cites no medical records to support his claim, the court concludes

Defendant has failed to establish that his alleged high blood pressure or his risk of reinfection is

sufficiently serious to merit a reduction in sentence for extraordinary and compelling

circumstances.

       C. Sentencing Factors

       Prior to granting a motion for compassionate release, the court must also consider the

sentencing factors set forth in 18 U.S.C. § 3553(a) and also find that Defendant is not a danger to

the safety of any other person or the community. United States v. Reece, No. 16-20088-JAR, 2020

WL 3960436, at *2, 7 (D. Kan. July 13, 2020). Some of the sentencing factors include the nature

and circumstances of the offense; the need for the sentence imposed to reflect the seriousness of

the offense and afford adequate deterrence; the guideline sentencing range; and the need to avoid

unwarranted sentence disparities. 18 U.S.C. § 3553(a).

       Even if Defendant had shown a medical condition sufficient to warrant consideration as an

extraordinary and compelling circumstance, the sentencing factors in § 3553 show that a reduction

in his sentence is not warranted. Defendant was convicted of a serious drug-trafficking offense.

The seriousness of the offense is demonstrated by Congress’s determination that the penalty for

the offense must include at least a ten-year term of imprisonment. 18 U.S.C. § 841(b)(1)(A).

Defendant has served only a little over half of his original sentence of 144-month sentence, which

was itself a significant reduction from the advisory guideline range applicable to the offense. The

need for the sentence to reflect the seriousness of the offense, to provide just punishment, to

promote respect for the law, to deter crime, to protect the public, and to avoid unwarranted

disparities in sentences among similarly-situated defendants, all weigh strongly against a reduction



                                                     5
            Case 6:13-cr-10140-JWB Document 203 Filed 01/15/21 Page 6 of 6




in the sentence. After considering all of the circumstances, the court concludes a reduction in

sentence is not warranted and should be denied.

        IV. Conclusion

        Defendant’s motion for sentence reduction under § 3582 (Doc. 201) is DENIED.1 IT IS

SO ORDERED this 15th day of January, 2021.



                                                              _____s/ John W. Broomes__________
                                                              JOHN W. BROOMES
                                                              UNITED STATES DISTRICT JUDGE




        1
           Defendant’s motion also requested appointment of counsel. Pursuant to District of Kansas Administrative
Order 2020-8, motions for compassionate release related to COVID-19 are referred to the Federal Public Defender’s
(“FPD”) office for review and determination whether the FPD will appear in the case on behalf of the defendant. In
this case, the FPD declined to enter an appearance and did not recommend referral to a Criminal Justice Act panel
attorney. The court has reviewed Defendant’s motion and determined that, based on the content and arguments
presented therein, Defendant is capable of presenting his motion without the assistance of counsel. Accordingly, his
motion to appoint counsel is also denied.

                                                             6
